COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Solomon O. Adelaja v. Teresa Ramirez Adelaja

Appellate case number:     01-14-00141-CV

Trial court case number: 2013-15019

Trial court:               246th District Court of Harris County

       On September 5, 2014, counsel for appellant filed a brief on behalf of her client, Solomon
Adelaja, based on Anders v. California, 386 U.S. 738 (1967). However, the procedural
safeguards provided in Anders are not applicable to an appellant who is represented by a retained
attorney. See Roberts v. State, 2014 WL 953502 (Tex. App.—Houston [1st Dist.] March 11,
2014], no pet.). We therefore strike the brief, and ORDER counsel for appellant, within 15
days of the date of this order, to file either (1) a brief on the merits; (2) a motion to withdraw in
compliance with TEX. R. APP. P. 6.5, or (3) a motion to dismiss in accordance with TEX. R. APP.
P. 42.1. If counsel does not intend to file a brief on the merits and appellant still wishes to
proceed, a motion to withdraw will give appellant an opportunity to retain new counsel.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually

Date: September 16, 2014